Title: To Alexander Hamilton from William Bradford, 2 July 1795
From: Bradford, William
To: Hamilton, Alexander


My dear Sir
Philada. July 2d. 1795.
Your letter of last month should not have remained so long unanswered had I not been suddenly carried off to Easton by the allurement of a stout fee, and detained on my return, by the funeral of Secr Stockton, till the day before yesterday. I took care, however, before my departure, to bring the situation of La Fayette into the President’s view and submitted to him the propriety of the step you suggested for his relief. The president said that no one could be more anxious than himself to succour him and that he would consider of the measure proposed. As the measures to be taken with regard to the Treaty are not yet decided on, I have not since my return brought up the subject again: but it shall not be forgotten.
I find that the mode of ratification you hinted as the proper one, has been advised: yet the resolve of the Senate is so equivocally expressed that it may mean either, that the President shall now make a conditional ratification: or that he shall ratify it hereafter, if the British King shall consent to insert in the treaty the proposed article. Which of these do you take to [be] their meaning! On either construction, I hold this act to be the final act of the Senate & that it is not necessary to submit to them the new article after it shall have been agreed to on the other side of the water.
You have no doubt seen the indecent publication of the Treaty by Mr. Senator Mason, together with Burr’s and Tazewell’s motions. I am told by Mr Randolph that Tazewell who is still in town disavows any abettment in this affair & even censures the publications. I am afraid these publications will have some mischievous effects: and endeavors are pretty industriously used to excite disgusts with the Treaty. Swanwick & Co. declare that all the advantages are on the side of G.B. & it is given out, that Mr Jay is to be burnt in effigy on the 4th. July. This I suppose is done to feel the pulse of the City. Mr Adet after expressing to Mr R. his “disquietudes” on the occasion, has, I hear, just sent him a milk-and-water thing in which he states objections so feeble & wrongheaded that he could not have done worse were he playing booty with us. The Spanish Minister also affects alarm about the Missisippi-article, & has formally demanded of the Secy. of State whether that article as published be genuine. He is answered in the affirmative—but no memorial yet!
Your squabbles in New York have taken our Chief Justice from us—ought you not to find us another? I am afraid that department “as it relates neither to War, finance nor Negociation,” has no charms for you: & yet when one considers how immensely important it is, where they have the power of paralizing the measures of the government by declaring a law unconstitutional, it is not to be trusted to men who are to be scared by popular clamor or warped by feeble-minded prejudices. I wish to heavon you would permit me to name you: If not, what think you of Mr. Randolph?
You know the issue of the Argument on the Carriage-Tax-suit brought in Virginia. The Judges differed in opinion: but for the sake of a decision in the Sup. Court next august, the cause is put in a situation to be brought up by a writ of Error. I consider the question as the greatest one that ever came before that Court; & it is of the last importance not only that the act should be supported, but supported by the unanimous opinion of the Judges and on grounds that will bear the public inspection. This is more necessary because J. Taylor who argued the cause below intends to publish the speech he delivered on that occasion & which I am told is calculated to do mischief. I have therefore requested permission of the President for leave to call in auxiliary counsel & to invite you to join me in defence of the act. He thinks the measure very proper—and, you know, we will all be rejoiced to see you. This too will be a proper occasion for you to make your debut in the Supreme Court, and it is a cause in which the compensation shall be such as you approve of. No one understands the subject so well as yourself & as a complete report of the case may be necessary to expel the poison of Taylor’s publication, I wish the subject should be thoroughly discussed. Independent of these motives—ought you not to have a little parental concern on this occasion, & to take care that no injustice be done to your own begettings? May I therefore certify to the Secretary of the Treasury that you will be of counsel with the U.S. on the argument of the cause? An early answer will oblige me.
It will always give me pleasure to hear from you: & I will endeavor to repay you with what you may consider “as a smack of the Whip.” Yet I hear that you have renounced every thing but your profession—that you will not even pick up money when it lies at your feet, unless it comes in the form of a fee! But it is in vain to kick against the pricks. You were made for a Statesman, & politics will never be out of your head.
Adieu my dear sir—present my regards to Mrs Hamilton & believe me to be with great sincerity
Your friend & hum sert.

W. Bradford
A. Hamilton Esq.

